DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claims 1 and 9 are directed to a method.  Claim 17 is directed to a system.  Each of the claims falls under one of the four statutory classes of invention.
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claims 1, 9 and 17 recite :

determining an initial value for a vehicle prior to the occurrence of a value-reducing event;  (this is an assessment of an item or a vehicle.  Accordingly, this is a financial function).
determining a subsequent value for the vehicle after the occurrence of a value-reducing event; (this is an assessment of an item or a vehicle.  Accordingly, this is a financial function).
	calculating a value reduction for the vehicle based, at least in part, upon the initial value and the subsequent value; (this is an assessment of an item or a vehicle.  Accordingly, this is a financial function); 
 	and 
	compensating the owner of the vehicle for the value reduction.
	This is considered as a business decision.

Claims 2, 10 and 18 recite the value-reducing event includes an accident.  (this is an event or catastrophic event affecting the value of an item being affected by the accident or the event).

Claims 3, 11 and 19 recite the value-reducing event includes one or more of: an odometer discrepancy; missing service records; inaccurate service records; flood damage; water damage; hail damage; red flag issues; and repair issues.
	These claims recite the types of events affecting the value of an item.

Claims 4, 12 and 20 recite the value-reducing event is reported on a vehicle reporting service.  Most incidents involving an insured item are usually reported and their values are usually reassessed as a business activity. 
Claims 5, 13 and 21 recite compensating the owner of the vehicle for the value reduction includes: immediately compensating the owner of the vehicle for all of the value reduction.
	This is a financial or business decision.

Claims 6, 14 and 22 recite compensating the owner of the vehicle for the value reduction includes: immediately compensating the owner of the vehicle for a portion of the value reduction.
	This is a financial or business decision.

Claims 7, 15 and 23 recite compensating the owner of the vehicle for the value reduction includes: subsequently compensating the owner of the vehicle for all of the value reduction.
	This is a financial or business decision.

Claims 8 and 16 and 24 recite compensating the owner of the vehicle for the value reduction includes: subsequently compensating the owner of the vehicle for a portion of the value reduction.
	This is a financial or business decision.

This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
	The judicial exception is not integrated into a practical application.  In particular, claims 1-8 do not even recite a computer or processor and or a computerized network computer system.
	The claimed processor of claim 9 and the claim processor and memory of claim 17 are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.
	Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claimed processor and memory are also seen as generic computer component storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea.  The claimed processor and memory are interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.

	The type of data being manipulated does not impose meaningful limitations or render the
idea less abstract.  Looking at the element as a combination does not add anything more than the elements analyzed individually.  Therefore the claims do not amount to significantly more than the abstract idea itself.
Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not  effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, the claims are directed to an abstract idea.

The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-13 and 17-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marlow et al (US Patent No. 10,937,103). 
As claims 1, 9 and 17, Marlow et al disclose a system, method and computer program product for 
assessing the value of an insured vehicle involved in an accident and also for the payment amount to the insured owner  based of the assessed value of the vehicle. 
Accordingly, Marlow et al teach or disclose:
determining an initial value for a vehicle prior to the occurrence of a value-reducing event, determining a subsequent value for the vehicle after the occurrence of a value-reducing event (column 7, line 20 to column 8, line 25; column 8, lines 26-67 and column 14, lines 13-27 of Marlow);
calculating a value reduction for the vehicle based, at least in part, upon the initial value and the subsequent value and 	compensating the owner of the vehicle for the value reduction.  Applicant is directed to column 13, lines 51-67 and column 14, lines 13-27 of  Marlow et al.
	
As per claims 2, 10 and 18 Marlow et al teach the value-reducing event includes an accident.  See the abstract of  Marlow et al.

As per claims 3, 11 and 19, Marlow et al disclose the value-reducing event includes one or more of: an odometer discrepancy; missing service records; inaccurate service records; flood damage; water damage; hail damage; red flag issues; and repair issues.  
	Applicant is directed to column 4, lines 22-64 of Marlow et al.

Claims 4, 12 and 20 recite the value-reducing event is reported on a vehicle reporting service.   Applicant is directed to column 5, lines 10-40 and column 8, lines 8-56 of Marlow et al.

Claims 5, 13 and 21 recite compensating the owner of the vehicle for the value reduction includes: immediately compensating the owner of the vehicle for all of the value reduction.
Applicant is directed to column 13, lines 51-67 and column 14, lines 13-27 of  Marlow et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 14-16 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlow et al (US Patent No. 10,937,103).
As per claims 6-8, 14-16 and 22-24, the teachings of Marlow et al are discussed above.  Marlow et al teach or disclose providing payment to an insured for the loss or value of a vehicle involved in an accident.  See the abstract of Marlow et al.  Marlow et al do not explicitly state or teach:
compensating the owner of the vehicle for the value reduction includes: immediately compensating the owner of the vehicle for a portion of the value reduction (as recited in claims 6, 14 and 22);
compensating the owner of the vehicle for the value reduction includes: subsequently compensating the owner of the vehicle for all of the value reduction (as recited in claims 7, 15 and 23); and 
compensating the owner of the vehicle for the value reduction includes: subsequently compensating the owner of the vehicle for a portion of the value reduction (as recited in claims 8, 16 and 24).
As per these features, it is well known in the art that general payments or insurance claim payments are usually provided on a lump sum or over time or on a scheduled time frame or duration.  Compensating the owner of the vehicle for the value reduction of the vehicle as claimed would have been obvious to the one of ordinary skill in the art at the time of the invention to do in the system, method and computer program product of Marlow et al.  Such would have been based on the type of insurance policy or claim or agreement by either or both the insurance company and/or the insured.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

July 15, 2022